Citation Nr: 0521726	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  96-46 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for tremors.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1964 to August 1967 and from May 1968 to April 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  That decision denied the reopening of the 
veteran's claim for service connection of a familial head 
tremor.  

In February 2003, the Board determined that the veteran did 
not have a right ear hearing loss disability for VA 
compensation purposes.  The Board also determined that new 
and material evidence had been received to reopen the claim 
of entitlement to service connection for tremors.  The Board 
obtained an independent medical opinion under the provisions 
of 38 U.S.C.A. § 7109 (West 2002).  A copy of the opinion was 
sent to the veteran.  He has responded and waived RO 
consideration.  See also Padgett v. Nicholson, No. 02-2259 
(U.S. Vet. App. April 19, 2005).  Therefore, the case is 
ready for appellate review and the Board proceeds with its 
review.  

The issue of service connection for cerebellum dysfunction or 
cerebellar degeneration is raised by the record and is 
referred to the RO for appropriate development and 
adjudication. 


FINDINGS OF FACT

The medical evidence shows that the veteran's tremors were 
not present upon entry onto active duty, thereby raising a 
presumption of soundness; the medical evidence does not 
clearly and unmistakably show that his tremors preexisted 
service or were not aggravated therein. 


CONCLUSION OF LAW

Service connection for an essential tremor is warranted.  
38 U.S.C.A. §§ 1111, 1111, 1137 (West 2002); Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 82-
90;VAOPGCPREC 67-90; VAOPGCPREC 3-2003.   






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2004).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Background  The veteran served on active duty from August 
1964 to August 1967 and from May 1968 to April 1986.  His 
military occupational specialties are listed as firearms 
repairman, armament/fire control maintenance, and light wheel 
vehicle mechanic.  The service medical records show that he 
complained of tremors.  In 1980, he was diagnosed with benign 
familial tremor.  

On the veteran's April 1986 retirement physical examination, 
tremors of the head and hands were noted, and there were 
diagnoses of probable midline cerebellum dysfunction and 
benign essential tremors.  (As noted in the introduction, the 
issue of service connection for cerebellum dysfunction is 
raised by the record and is referred to the RO for 
appropriate action.) 

On a July 1994 VA examination, the veteran reported that he 
first noticed a head tremor, as well as other tremors, at the 
age of 19 and that he currently had a head tremor on a 
constant basis and an occasional hand tremor.  The diagnoses 
included familial tremor of the head.  

A private neurological consultation report, dated in April 
1996, indicates that the veteran had had a history of 
essential tremor of the head and hands since age 18.  

In July 1996, a private physician discussed the veteran's 
April 1996 liver transplant.  The veteran was doing well but 
troubled by weakness, fatigue, hyperglycemia, and tremor, 
which prevented him from carrying out many routine tasks of 
daily living, including an inability to write due to the 
tremor.  

VA treated the veteran on an outpatient basis in 1996 and 
1997 for diagnosed benign essential tremors.  

At a February 1997 RO hearing, the veteran testified that he 
had lost his fine motor skills and was unable to write.  In 
addition to shaking of his hands, he reported shaking of his 
head.  He had difficulty eating, reading, and with other 
activities.  The tremors reportedly started getting bad when 
he returned from Vietnam in 1970.  They were more noticeable 
during a second tour in Vietnam and more frequent after that 
tour.  He stated that the problem had been blamed on drinking 
and smoking and that he had quit both, without effecting the 
tremors.  

A letter from H. J. K., M.D., dated in July 1997, indicates 
that the veteran's essential tremor had been progressively 
worsening and he was unable to sign his name steadily.  (For 
privacy reasons, the physician's name is omitted.)  In 
January 1999, Dr. K again noted the veteran's tremor.  

On a September 1999 VA examination, the veteran's reported a 
tremor beginning in 1965.  He said that alcohol would quite 
down the tremor and he eventually ended up drinking quit a 
bit.  He stated that the tremor had been getting worse 
through the years.  The diagnosis was familial tremor.  

In a June 2001 statement, the veteran submitted a list of 
toxic chemicals, which he maintained that he was exposed to 
during service.  He asserted that a variety of medical 
studies have shown such chemicals to cause a variety of 
neurological problems.  

In a July 2001 report, a VA physician, I. S., M.D., opined 
that the veteran had an essential tremor, noted in 
neuroimaging, and that exposure to toxins may have been a 
factor in its development.  Dr. S. also stated that some 
component of the tremor was demonstrably hereditary in some 
individuals, but that this hereditary component was not 
proven in the veteran, although his mother developed some 
kind of tremor, which might point to a hereditary 
predisposition.  The doctor further opined that exposure to 
toxins also could have been involved as a risk factor in the 
veteran's development of liver disease, which in turn may 
have been a factor in the development or amplification of the 
tremor.  

On a July 2001 VA examination, the veteran's diagnosis was 
posterior fossa dysfunction, and the examiner opined that the 
etiology of such diagnosis was uncertain.  Noting a negative 
family history for tremor, except for his mother just before 
her death, the examiner opined that it was as likely as not 
that the veteran's exposure to chemicals in service at least 
had intensified his diagnosis.

A Johns Hopkins Medicine clinic note shows the veteran 
visited in August 2001.  The examiner noted that the etiology 
of the veteran's tremors was uncertain but that his abnormal 
eye movements and intention tremor were supportive of 
cerebellar dysfunction and would discount a diagnosis of 
essential tremor.  It remained possible that excessive and 
prolonged exposure to trichloroethylene (identified by the 
veteran as a weapon cleaning solvent to which he was exposed 
in service) might be responsible, at least in part, for the 
veteran's neurologic abnormalities.  

In August 2001 statements, the veteran asserted that he first 
noticed tremors after he began working with and around 
solvents in his military job.  He stated that he was exposed 
to hazardous chemicals for 16 of his 21 years in service, 
when he worked as a maintenance mechanic.  The veteran 
claimed that he wore little protective gear and worked in an 
area that was improperly ventilated.  He alleged that his 
medical problems, such as tremors, were caused or aggravated 
by exposure to these chemicals.

Also in August 2001, the veteran submitted material safety 
data sheets on chemicals he said that he used in service, as 
well as safety and health guidelines on the use of specific 
chemicals and a review of recent research on health effects 
of human occupational exposure to organic solvents.

Johns Hopkins Medicine clinic notes show a visit in October 
2001.   The clinic notes indicate that another possible toxin 
exposure that may affect the vermis of the cerebellum was 
alcohol (the veteran reportedly drank 8-10 beers per day for 
six years), and that the veteran had no clear family history 
of cerebellar neurodegeneration.  

The veteran again visited Johns Hopkins Medicine in November 
2001.  The clinic note indicates possible explanations for 
the veteran's disorder.  One explanation is that his tremors 
and eye movement abnormalities were all related due to the 
same process, presumably a form of cerebellar degeneration.  
Another explanation is that they were not directly related 
but instead represented a mild cerebellar degeneration 
(perhaps related to alcohol toxicity) superimposed on an 
underlying essential tremor (it was noted that a stronger 
family history would have been helpful in making such 
diagnosis).  

The Board obtained an independent medical expert opinion 
under the provisions of 38 U.S.C.A. § 7109 (West 2002).  A 
physician, an associate professor in the department of 
neurology at a private hospital, summarized the relevant 
medical evidence, to include the veteran's history of a 
tremor since age 15 (see neurological consultation dated in 
August 1977) and occupational exposure to many chemicals, 
including "trichloroethylene" during service, and noted 
diagnoses of a familial essential tremor, alcoholism, 
parenchymal cerebellar degeneration, secondary to alcoholism, 
a history of a liver transplantation, obesity, peripheral 
neuropathy, low back pain/lumbar stenosis, meralgia 
paresthetica (in past), and toxin exposure.  The physician 
opined that the prominent head tremor and presence of a voice 
tremor are highly associated with essential tremor, whether 
familial or sporadic.  It was further noted that the age of 
onset (before the third decade) is quite commonly seen in 
ambulatory clinics and the familial variant is autosomal 
dominant and thus 50 % of mothers' offspring should get the 
illness on the average.  The neurologist observed that 
problems in distinguishing upper limb cerebellar dysfunction 
and postural tremor are well recognized and that impaired eye 
movements may be seen as a part of the alcohol's effect on 
the cerebellum and vestibular nuclei.  It was further 
reported that obesity interferes with quality evaluation of 
tandem walking and that notes before 1980 indicate the tremor 
preceded the alcoholism or induction into the army and any 
toxin exposure.  The physician added that the veteran's prior 
major hepatic dysfunction did not make these evaluations 
easier and that a review of abstracts shows trichloroethylene 
to have reversibly worsened neurologic problems in a patient 
with hepatitis C.  The neurologist concluded that essential 
tremor is a disorder of unknown specific etiology, it is 
likely that the veteran's tremor is inherited, heavy alcohol 
intake and hepatic dysfunction may have had minor roles in 
illness progression, and that it is not likely that toxic 
chemicals worsened his neurological problems.  

In April 2005, the veteran responded to the independent 
medical expert report.  He stated that his mother's shakes, 
in her arms and hands, occurred just before she died.  He 
denied tremors in other family members.  He denied tremors 
prior to service.  He reported minimal drinking during 
service, with increased drinking while trying to adjust to 
civilian life.  He described extensive exposure to cleaning 
solvents while in service.   

Criteria  

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a General 
Counsel Opinion, VAOGCPREC 3-2003, held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  It 
further states that the provisions of 38 C.F.R. § 3.304(b) 
are inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.[rendering that 
section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  

Analysis  

The veteran claims that exposure to toxic chemicals during 
service has resulted in an ongoing essential tremor.  He 
asserts that he first noticed tremors after he began working 
with and around solvents as a maintenance mechanic in 
service.  He claims that he wore little protective gear and 
worked in an area that was improperly ventilated.  As a lay 
witness, the veteran is competent to describe his working 
conditions.  38 C.F.R. § 3.159(a)(2) (2004).  See Layno v. 
Brown, 6 Vet. App. 465, 469, 470 (1994).  The articles, 
treatises and information on chemicals submitted in support 
of his claim show them to be dangerous.  However, the 
threshold question here is the nature of the disability at 
issue.  

There is medical evidence to show that the veteran's tremors 
are hereditary in nature.  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c) (2004).  However, VA's Office of the 
General Counsel has distinguished between congenital or 
developmental defects, for which service connection is 
precluded by regulation, and congenital or hereditary 
diseases, for which service connection may be granted, if 
initially manifested in or aggravated by service.  See 
VAOPGCPREC 82-90.  Defects were defined as "structural or 
inherent abnormalities or conditions that are more or less 
stationary in nature."  Id.  

The medical evidence in this case is somewhat conflicting as 
to whether the veteran's tremors are hereditary and, even 
assuming that such is the case, the veteran's tremors are not 
a structural or inherent abnormality that is more or less 
stationary in nature; rather, his tremors more nearly 
approximates a "disease" within the meaning of VAOPGCPREC 
82-90.  Moreover, in September 1988, VA General Counsel 
issued another precedent opinion to update the earlier 
opinion noted above (VAOPGCPREC 82-90).  In this latter 
opinion, General Counsel held that a hereditary disease under 
38 C.F.R. § 3.303(c) does not always rebut the presumption of 
soundness, and that service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which preexist service and progress at an 
abnormally high rating during service.  VAOPGCPREC 67-90.

With the above cited legal authority in mind, the Board finds 
that the medical evidence shows that the veteran's tremors 
were not present upon entry onto active duty, thereby raising 
a presumption of soundness.  To rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Cotant, supra; VAOGCPREC 3-2003.  
Thus, the central question at hand is whether the medical 
evidence both clearly and unmistakably shows that the 
veteran's tremors preexisted service and were not aggravated 
therein.  

The service medical records shows that tremors were present 
during service and at the time of the veteran's separation 
from service.  There is ample competent evidence that points 
to the nature of the veteran's tremors as hereditary but 
there is some medical evidence that tends to not only show 
otherwise but lends some competent support to an in-service 
origin.  For example, the July 2001 medical statement from a 
VA physician included the observation that the veteran had an 
essential tremor, noted in neuroimaging, and that exposure to 
toxins may have been a factor in its development.  While this 
statement standing alone is speculative (e.g., see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship), the standard here is clear and unmistakable 
evidence.  Thus, the equivocal nature of the statement alone 
makes it supportive of the claim.  It is also pertinent to 
note that the physician added that, while some component of 
the tremor was demonstrably hereditary in some individuals, 
this hereditary component was not proven in the veteran.  
Given the veteran's history of exposure to toxic chemical 
during service, the opinion read in its entirety, in the 
Board's judgment, lends some competent support to a finding 
that his tremors did not pre-exist service.  Other clinicians 
indicated that the etiology of the veteran's tremors was 
uncertain.  Thus, notwithstanding the recent IME opinion, the 
evidence does not clearly and unmistakably show that the 
veteran's tremors existed prior to service.  Moreover, while 
there is again ample competent evidence to indicate that 
there was no in-service aggravation of the veteran's tremors, 
to include the IME opinion, there is conflicting evidence on 
this question as well.  That is, there is competent evidence 
that supports a finding that the veteran's tremors were 
aggravated during service.  The Board specifically notes 
that, following a VA examination in July 2001, the examiner 
essentially opined that it was at least as likely as not that 
the veteran's in-service exposure to chemicals aggravated his 
tremors.  

In sum, the medical evidence shows that the veteran's tremors 
were not present upon entry onto active duty, thereby raising 
a presumption of soundness, and it is the Board's judgment 
that the medical evidence does not clearly and unmistakably 
show that his tremors preexisted service or were not 
aggravated therein.  Accordingly, service connection for an 
essential tremor is warranted.  38 U.S.C.A. §§ 1111, 1111, 
1137; Cotant, supra; VAOPGCPREC 3-2003.   


ORDER

Service connection for an essential tremor is granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


